DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 7 recites “the outside”; claim 28, line 1 recites “the steps”, line 13 recites “the characteristics”; claim 32, line 1 recites “the steps”, line 11 recites “the incursion”; claim 34, line 1 recites “the length”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-27, line 1 recites “A container” which should be changed to “Said container” because “A container” was recited earlier in claim 21.
Claims 29-31, line 1 recites “A method” which should be changed to “Said method” because “A method” was recited earlier in claim 28.
Claims 33-36, line 1 recites “A method” which should be changed to “Said method” because “A method” was recited earlier in claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25-27, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vowles (US 5,537,913) in view of Boake (US 2010/0025396).
With respect to the limitations of claim 21, Vowles teaches a container (Fig 14, maturation or fermentation container 45, Col 8) for aging and storing beverages, said container comprising, in combination, a liquid container comprising at least one side wall (cylindrical body forming side wall, Col 8, Lines 30-35), a bottom wall, and a top wall (two more or less flat and parallel opposed walls 19, Col 8, Lines 20-25), each of said walls being made of liquid-impervious material (Col 11, Lines 15-20, stainless steel or some other suitable liquid impervious material), said top wall and said bottom wall being secured to said side wall at joints made of liquid-impervious material (Fig 14, clamping ring 20, fastener 21, Col 8) to form a liquid-tight container (Col 3, Lines 43-48), at least one hollow wooden vessel (Figs 1-5, wooden tubes 1, Col 6) positioned in said container to make contact between a liquid in said container and the outside surface of said vessel (Figs 14, 15, Col 9, Lines 4-8, Col 3, Lines 43-53), said vessel having a structure to retard entry of said liquid (Fig 9, sealing means 10, Col 7, Lines 18-24) into said vessel when a gas is present in said hollow interior while said vessel is positioned in said container (Col 3, Lines 43-53).
With respect to the limitations of claim 32, Vowles teaches a method of storing and aging a beverage (Col 3, Lines 18-22) in a container (Fig 14, maturation or fermentation container 45, Col 8), comprising the steps of providing a liquid container (45) comprising at least one side wall (cylindrical body forming side wall, Col 8, Lines 30-35), a bottom wall, and a top wall (two more or less flat and parallel opposed walls 19, Col 8, Lines 20-25), each of said walls being made of a liquid- impervious material (Col 11, Lines 15-20, stainless steel or some other suitable liquid impervious material), said top wall and said bottom wall being secured to said side wall at joints made of liquid-impervious material (Fig 14, clamping ring 20, fastener 21, Col 8) to form a liquid-tight container (Col 3, Lines 43-48), at least one hollow wooden vessel (Figs 1-5, wooden tubes 1, Col 6) positioned in said liquid container (Figs 14, 15, Col 9, Lines 4-8, Col 3, Lines 43-53), the wood of which said vessel is made being selected to impart desired characteristics to a liquid in said liquid container when in contact with said liquid (oak, Col 4, Lines 42-44), said vessel having a bottom wall (Fig 15, sealing collar 3, Col 11) and a side wall (side wall of wooden tube 2, Col 10) attached to said bottom wall to form a gas container, said vessel having a structure (Fig 9, sealing means 10, Col 7, Lines 18-24) for protecting against the incursion of liquid from said container into said vessel when said vessel is in said container (Col 3, Lines 43-53), said vessel having an inside surface in contact with a gas in said hollow vessel, and an outside surface in contact with a liquid when it is in said container (Col 3, Lines 43-53), and placing a liquid in said liquid container and leaving said liquid in said liquid container until said liquid has said desired characteristics (Col 3, Lines 18-22).
Vowles discloses the claimed invention except for explicitly showing said top wall and said bottom wall being secured to said side wall at joints made of liquid-impervious material.
However, Boake discloses said top wall and said bottom wall (Abstract, wooden head may be used at both ends of the barrel) being secured to said side wall at joints made of liquid-impervious material (Figs 3A, 3B, annular seal 130, 0034) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging container and method of Vowles having top and bottom walls securing the side wall silent to a joint with said top wall and said bottom wall being secured to said side wall at joints made of liquid-impervious material of Boake for the purpose of providing a known joint configuration that allows the top and bottom walls to be sealingly secured to the side wall (Abstract, 0033, 0034), thereby ensuring a liquid-tight joint.
With respect to the limitations of claims 22, 23, 26 and 27, Vowles teaches in which said outside surface of said vessel has a plurality of cross-grain cuts in position to contact said liquid (Col 6, Lines 39-45) when said vessel and said liquid are in said container; in which said side wall, said bottom wall and said top wall form a container of rectilinear shape (Col 8, Lines 40-47); said vessel (Fig 15, wooden tube 1) has an upper end and a lower end, said upper end having an opening, and a sealing device (sealing collar 3, Col 9) to selectively close said opening and prevent liquid from flowing into said hollow vessel; said upper end of said vessel extends above said top wall of said container, said sealing device comprising a cap (sealing collar 3) releasably secured to said top wall to close said opening.
With respect to the limitations of claims 22, 25, 33 and 34, Vowles discloses the claimed invention except for explicitly showing said outside surface of said vessel has a plurality of cross-grain cuts in position to contact said liquid; the container inner surface of at least one of said panels has a plurality of cross-grain cuts and are selected to determine the length of time that said liquid is left to age in said liquid container. However, Boake discloses using boards (Figs 1, 6B, 7B, 8B, wooden head 120, 0044) having a plurality of cross-grain cuts (0044, cross-hatched channel pattern) exposed to a liquid in said container and the plurality of cross-grain cuts and are selected to determine the length of time that said liquid is left to age in said liquid container (0022, 0044) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging container and aging method of Vowles having a wooden vessel and boards with the plurality of cross-grain cuts of Boake for the purpose of increasing the surface area of the wood for increased contact with the contents of the container (0044), thereby imparting desired characteristics to the contents of the barrel (0022).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vowles (US 5,537,913) in view of Boake (US 2010/0025396) as applied to claim 21, further in view of Prime (US 4,953,730).
With respect to the limitations of claim 24, Vowles in view of Boake discloses the claimed invention except for the container has a plurality of openings in said side wall, and a plurality of wooden panels, each covering one of said openings and having an inner surface positioned for contacting a liquid in said container.  However, Prime discloses the container has a plurality of openings (Fig 1, two openings in side wall for staves 10) in said side wall, and a plurality of wooden panels (Figs 1-3, staves 10 preferably oak, Col 2, Lines 10-16), each covering one of said openings and having an inner surface positioned for contacting a liquid in said container (Col 2, Lines 4-50) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging container of Vowles in view of Boake having a side wall with the container has a plurality of openings in said side wall, and a plurality of wooden panels, each covering one of said openings and having an inner surface positioned for contacting a liquid in said container of Prime for the purpose of providing a known aging container with a replaceable wooden stave configuration (Col 1, Lines 54-60) that is suitable for imparting a desired flavor to the liquid being aged.  

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prime (US 4,953,730) in view of Benson (US 2010/0025407).
With respect to the limitations of claim 28, Prime teaches a method of storing and aging a beverage in a container (Col 1, Lines 1-5, container for the storage of primarily wine), comprising the steps of providing a container having at least one side wall  (Fig 1, side wall for staves 10 not labeled), a bottom wall (Fig 1, bottom 4, Col 2), and a top wall (Fig 1, top 3, Col 1), all of said walls being made of liquid-impervious material (Fig 1, annular metal frame 2, Col 2, Lines 1-5, stainless steel), said top wall and said bottom wall being secured to said side wall (Fig 1, shows top and bottom wall attached to [secured to] the side wall) at joints (conventional to use weld joints, adhesives, to join metal walls of Prime) made of liquid-impervious material to form a liquid-tight container (Abstract, vat for the storage of wines and other liquids), said side-wall having a plurality of spaced-apart openings (Fig 1, two openings in side wall for staves 10), a plurality of wooden boards (Figs 1-3, staves 10 preferably oak, Col 2, Lines 10-16), each having a size and shape to cover one of said openings and being positioned to cover one of said openings and forming a liquid-tight seal with said side wall (Col 2, Lines 4-50), a securing structure releasably holding (Figs 2, 3, clamps 12, Col 2) said boards in liquid-tight sealing relationship to said side wall, each of said boards having an inside surface to contact a liquid in said container (see figure 1), and an outside surface exposed to the atmosphere when positioned to cover one of said openings (see figure 1), said boards being made of a wood selected according to the characteristics desired for the beverage to be stored in said container (staves 10 preferably oak), and placing a beverage in said container and leaving it in the container until said beverage has achieved said desired characteristics (Abstract, Col 1, Lines 4-6).
Prime discloses the claimed invention except for explicitly showing said top wall and said bottom wall being secured to said side wall at joints made of liquid-impervious material.  
However, Benson discloses said bottom wall being secured to said side wall at joints made of liquid-impervious material (0051, The floor panel 50 and the side panels 60 can by joined together along seams 58 using a variety of manufacturing techniques suitable for forming a liquid-tight joint, such as welding, tongue-and groove construction and adhesive bonding, bolted flanges with gaskets) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging method of Prime having top and bottom walls securing the side wall silent to a joint with said top wall and said bottom wall being secured to said side wall at joints made of liquid-impervious material of Benson for the purpose of providing a known joint configuration that is suitable for forming a liquid-tight joint (0051).

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prime (US 4,953,730) in view of Benson (US 2010/0025407) as applied to claim 28, further in view of Boake (US 2010/0025396) and Vowles (US 5,537,913).
With respect to the limitations of claims 29 and 30, Prime in view of Benson discloses the claimed invention except for said inside surface of at least one of said boards has a plurality of cross-grain cuts exposed to a liquid when placed in said container, and the number of said cuts is selected to age said liquid at a desired rate; including the step of removing said boards from said container side wall after said container has been used to store and treat one batch of beverage and emptied, and replacing said boards with new ones, and filling said container with another beverage batch.  
However, Boake discloses said inside surface of at least one of said boards has a plurality of cross-grain cuts exposed to a liquid when placed in said container, and the number of said cuts is selected to age said liquid at a desired rate (0022, 0044) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging method of Prime in view of Benson having removable wood boards with said inside surface of at least one of said boards has a plurality of cross-grain cuts exposed to a liquid when placed in said container, and the number of said cuts is selected to age said liquid at a desired rate of Boake for the purpose of providing a known cross-grain cut configuration that increases the surface area contact of the wooden boards with the liquid contents (0044), thereby increasingly imparting characteristics of the wood to the liquid contents of the aging container (0022).
Moreover, Vowles discloses including the step of removing said boards from said container side wall after said container has been used to store and treat one batch of beverage and emptied, and replacing said boards with new ones, and filling said container with another beverage batch (Col 4, Lines 35-48) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging method of Prime in view of Benson having removable wood boards with including the step of removing said boards from said container side wall after said container has been used to store and treat one batch of beverage and emptied, and replacing said boards with new ones, and filling said container with another beverage batch of Vowles for the purpose of providing a known configuration where depleted boards are quickly and easily replaced (Col 4, Lines 35-48).

Claims 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prime (US 4,953,730) in view of Benson (US 2010/0025407) as applied to claim 28, further in view of Perkins (US 2010/0065466).
With respect to the limitations of claim 31, Prime teaches in which said side wall comprises four flat panels secured together to form a container with a rectilinear cross-sectional shape (Fig 1).  Prime in view of Benson discloses the claimed invention except for stacking at least two of said containers atop one another for storage.
However, Perkins discloses stacking at least two of said containers atop one another for storage (Figs 1, 7) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging method of Prime in view of Benson having a rectilinear container with stacking at least two of said containers atop one another for storage of Perkins for the purpose of providing a known stacking configuration that saves floor space.  

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vowles (US 5,537,913) in view of Boake (US 2010/0025396) as applied to claim 32, further in view of Perkins (US 2010/0065466).
With respect to the limitations of claims 35 and 36, Vowles teaches said liquid container is rectilinear in shape (Col 8, Lines 40-47); including the step of introducing oxygen-enhanced air into said hollow vessel (Col 3, Lines 45-52).  Vowles discloses the claimed invention except for the container is stacked for storage one atop the other with another liquid container of like shape.
However, Perkins discloses the container is stacked for storage one atop the other with another liquid container of like shape (Figs 1, 7) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the aging method of Vowles in view of Boake having a rectilinear container with the container is stacked for storage one atop the other with another liquid container of like shape of Perkins for the purpose of providing a known stacking configuration that saves floor space.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/17/2021